Citation Nr: 0903294	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for fracture of the L1 
left transverse process, with traumatic arthritis, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2009, the veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of lumbar spine trauma are manifested by pain, a 
transverse process fracture, and the functional equivalent of 
limitation of motion of the entire spine to less than 30 
degrees.


CONCLUSION OF LAW

Residual of lumbar spine trauma is 40 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5235 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in January 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was told that in order to substantiate his claim for an 
increased rating, he needed to submit evidence showing his 
service-connected disability had worsened.

A letter dated in February 2008 provided notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

A letter dated in June 2008 provided the veteran with notice 
regarding how VA determines disability ratings.  The RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  That 
letter also provided the veteran with the specific rating 
criteria used to evaluate his claim.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim for an increased evaluation.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2008, which was 
prior to the transfer and certification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The examination afforded 
to the veteran regarding the issue on appeal was conducted in 
March 2008 by a medical professional.  The examiner reviewed 
the veteran's previous treatment records, obtained his 
employment history, and interviewed the veteran.  The 
examination report shows a thorough examination of the 
veteran's disability, including any functional impairment.  
Therefore, the Board finds that the examination is adequate.  
Nieves-Rodriguez v. Peake, No. 06-3012 (Vet. App. Dec. 1, 
2008).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.   
38 C.F.R. § 4.71a.

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a.

The veteran has appealed the assignment of a 20 percent 
evaluation for his low back disorder.  In part, the 
evaluation is based upon the classification of the service 
connected disability.  The RO has classified the disability 
as traumatic fracture of the left L1 transverse process.  It 
was further determined that other manifestations were due to 
non-service connected cause and not ratable as part of the 
service connected disability.  See 38 C.F.R. § 4.14 (2008).

Implicit in the evaluation of a service connected disability 
is a determination of exactly what should be service 
connected.  Here, the grant of service connection is limited 
to the area of the lumbar spine known as L1.  However, a 
review of the entire claims file, to include service records 
and testimony, reflects that the combat trauma was not so 
limited.  The service records note a problem at L2.  
Furthermore there was spasm of both sacrospinalis.  There was 
a severe contusion of the back and tenderness from the mid-
thoracic to the lower lumbar area.  The veteran has also 
presented credible testimony regarding the nature of the in-
service combat injury.  See 38 U.S.C.A. § 1154.  Limiting the 
grant to the L1 area is not supportable.

Based upon all the evidence of record, the grant of the 
service-connected disability is expanded to include traumatic 
changes of the entire lumbar spine.  The current evaluation 
contemplates flexion of the thoracolumbar spine greater than 
30 degrees.  In order to warrant a higher evaluation, there 
must be the functional equivalent of limitation of flexion to 
30 degrees or less.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.71a, Diagnostic Code 5235.  Recent examination 
disclosed that flexion was performed to 30 degrees and that 
on repetitive motion, flexion was limited to 20 degrees.  In 
sum, the veteran has the functional equivalent of limitation 
of flexion to 20 degrees.  Therefore, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5235.  This 
is the highest evaluation assignable for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A higher evaluation is not warranted.  Objectively there are 
no radicular symptoms.  As such, the veteran does not warrant 
separate evaluations for neurologic deficits.  Although the 
veteran testified that he has problems with his legs, the 
medical evidence is far more probative as to the cause than 
his own lay statements.  As such, the credible testimony as 
to his leg limitation does not provide a basis for a higher 
evaluation.  Furthermore, no doctor has prescribed bed rest 
and there is no proof of ankylosis.  Therefore, evaluation on 
the basis of incapacitating episodes or ankylosis is not 
appropriate.  See Diagnostic Code 5235, Note 5.  The record 
also establishes that service connection encompasses a 
fracture of a transverse process.  

In sum, the record, to include testimony, supports 
reclassification of the service-connected disability and the 
assignment of a 40 percent evaluation, but no higher.  To the 
extent that an evaluation in excess of 40 percent is sought, 
the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 40 percent evaluation for residuals of lumbar spine trauma 
with transverse process fracture is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


